Name: Commission Regulation (EEC) No 2940/92 of 9 October 1992 amending Regulation (EEC) No 3076/78 on the importation of hops from non-member countries
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  cooperation policy;  trade
 Date Published: nan

 Avis juridique important|31992R2940Commission Regulation (EEC) No 2940/92 of 9 October 1992 amending Regulation (EEC) No 3076/78 on the importation of hops from non-member countries Official Journal L 294 , 10/10/1992 P. 0008 - 0008 Finnish special edition: Chapter 3 Volume 45 P. 0109 Swedish special edition: Chapter 3 Volume 45 P. 0109 COMMISSION REGULATION (EEC) No 2940/92 of 9 October 1992 amending Regulation (EEC) No 3076/78 on the importation of hops from non-member countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 5 (3) thereof, Whereas certain hop-producing non-member countries export some of their production to the Community without, however, providing the attestation of equivalence referred to in Article 1 (2) of Commission Regulation (EEC) No 3076/78 (3), as last amended by Regulation (EEC) No 2264/91 (4), as a result of not having authorized certain agencies to issue such attestations of equivalence; whereas, however, with a view to avoiding problems for certain operators in the sector, the authorization to use the control attestation should be extended beyond 30 April 1992 for hops originating in countries which are not included in the Annex to Commission Regulation (EEC) No 3077/78 of 21 December 1978 on the equivalence with Community certificates of attestations accompanying hops imported from non-member countries (5), as last amended by Regulation (EEC) No 2238/91 (6); Whereas random checks carried out by the competent authorities of Member States pursuant to Article 7a of Regulation (EEC) No 3076/78 have revealed that certain consignments of hops imported from non-member countries do not conform to the information given in the attestation of equivalence accompanying the products; whereas, therefore, appropriate measures should be taken; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3076/78 is amended as follows: 1. In Article 4 (1) '30 April 1992' is replaced by '30 April 1994'. 2. The following paragraphs are added to Article 7a: 'If the competent authorities of the Member States discover that the samples examined do not satisfy the minimum marketing requirements mentioned above, the corresponding consignments may not be put into free circulation. If a Member State discovers that the characteristics of a product do not conform to the details listed on the attestation of equivalence accompanying the product it shall notify the Commission hereof. In accordance with the procedure provided for in Article 20 of Regulation (EEC) No 1696/71, a decision may be taken to withdraw the agency having issued the attestation of equivalence for such products from the list annexed to Regulation (EEC) No 3077/78.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. Article 1, point 1, shall apply from 1 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 175, 4. 8. 1971, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 367, 28. 12. 1978, p. 17. (4) OJ No L 208, 30. 7. 1991, p. 20. (5) OJ No L 367, 28. 12. 1978, p. 28. (6) OJ No L 204, 27. 7. 1991, p. 13.